Citation Nr: 0928469	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to February 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC, in Washington, D.C.  


REMAND

In a statement in support of claim in October 2008, the 
Veteran requested a hearing before the Board sitting at the 
RO.  38 C.F.R. § 20.700 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board sitting at the RO at the next 
appropriate opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




